        4:21-cv-02034-JD       Date Filed 07/08/21     Entry Number 3        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION


 REBECCA LYNNE COLBERT,                               CIVIL ACTION

                                                      CASE NO.
                              Plaintiff,

        vs.

 HIGHLAND INDUSTRIES, INC., JOYSON KSS
 AUTO SAFETY S.A., JOYSON SAFETY
 SYSTEMS f/k/a KEY SAFETY SYSTEMS,
 HONDA MOTOR CO., LTD., HONDA R & D
 CO., LTD., AMERICAN HONDA MOTOR CO.,                      (JURY TRIAL DEMANDED)
 INC., AND HONDA DEVELOPMENT &
 MANUFACTURING OF AMERICA, LLC f/k/a
 HONDA OF AMERICA MFG., INC.,

                              Defendants.



       Pursuant to Rule 26.01 of the Local Civil Rules of the United States District Court for the

District of South Carolina, Plaintiff Rebecca Lynne Colbert (“Plaintiff”) hereby responds to the

Court’s Interrogatories.

A)     State the full name, address and telephone number of all persons or legal entities who may
       have a subrogation interest in each claim and state the basis and extent of said interest.

       RESPONSE:
       Plaintiff is not presently aware of any entities with subrogation interests. Plaintiff
       reserves the right to supplement this response.

B)     As to each claim, state whether it should be tried jury or non-jury and why.

       RESPONSE:
       Plaintiff has requested a jury trial for each claim because the allegations set forth in
       Plaintiff’s pleadings are legal in nature. Plaintiff reserves the right to supplement this

                                                1
       4:21-cv-02034-JD        Date Filed 07/08/21        Entry Number 3       Page 2 of 3




       response.

C)     State whether the party submitting these responses is a publicly owned company and
       separately identify: (1) each publicly owned company of which it is a parent, subsidiary,
       partner, or affiliate; (2) each publicly owned company which owns ten percent or more of
       the outstanding shares or other indicia of ownership of the party; and (3) each publicly
       owned company in which the party owns ten percent or more of the outstanding shares.

       RESPONSE:
       Plaintiff is an individual and not a publicly owned company.

D)     State the basis for asserting the claim in the division in which it was filed (or the basis of
       any challenge to the appropriateness of the division).

       RESPONSE:
       The defective component which caused Plaintiff’s injuries and is the basis of this
       lawsuit was manufactured in Chesterfield County which is proper to this Division and
       Court. Plaintiff reserves the right to supplement this response.

E)     Is this action related in whole or in part to any other matter filed in this District, whether
       civil or criminal? If so, provide: (1) a short caption and the full case number of the related
       action; (2) an explanation of how the maters are related; and (3) a statement of the status
       of the related action. Counsel should disclose any cases which may be related regardless
       of whether they are still pending. Whether cases are related such that they should be
       assigned to a single judge will be determined by the Clerk of Court based on a
       determination of whether the cases: arise from the same or identical transactions,
       happenings or events; involve the identical parties or property; or for any other reason
       would entail substantial duplication of labor if heard by different judges.

       RESPONSE:
       This action is not related to any other actions known to the undersigned filed in this
       District.

Mount Pleasant, South Carolina
Dated: July 8, 2021.

                                              Respectfully submitted,

                                              By: /s/ Kevin R. Dean
                                                   Kevin R. Dean, Esq.
                                                   John D. O’Neill, Esq.
                                                     MOTLEY RICE LLC
                                                     28 Bridgeside Boulevard
                                                     Mount Pleasant, South Carolina 29464
                                                     Phone: (843) 216-9000
                                                     Fax: (843) 216-9450
                                                     kdean@motleyrice.com
                                                 2
4:21-cv-02034-JD   Date Filed 07/08/21    Entry Number 3       Page 3 of 3




                                     jdoneill@motleyrice.com
                                     Counsel for Plaintiff




                                 3
